UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to QUAMTEL, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-31757 98-0233452 (State of Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14911 Quorum Drive, Suite 140, Dallas, Texas75254 (Address of Principal Executive Office) (Zip Code) (972) 361-1980 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes¨No¨ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity as of October 29, 2010 is 21,652,237. QUAMTEL, INC. Table of Contents Page Part I – FINANCIAL INFORMATION ITEM 1. FINANCIAL INFORMATION 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4T. CONTROLS AND PROCEDURES 21 Part II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. (REMOVED AND RESERVED) 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL INFORMATION Quamtel, Inc. Consolidated Balance Sheets September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Income tax receivable Inventory Prepaid expenses and deposits Total current assets Restricted cash - Property and equipment, net Intangible assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Advances from related party Stock-based payable Current portion of notes payable Total current liabilities Noncurrent portion of notes payable TOTAL LIABILITIES Shareholders' equity: Common stock - $0.001 par value; 200,000,000 shares authorized; 21,577,237 and 18,662,175 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Preferred stock - $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Stock repurchase ) - Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Quamtel, Inc. Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2010 and 2009 Three Months Nine Months Revenues $ Cost of sales Gross profit Operating expenses: Compensation, consulting and related expenses General and administrative expenses Depreciation and amortization Total operating expenses Loss from operations before income taxes ) Other expense: Loss on disposition of assets - - Interest and financing expense Total other expense Loss before income taxes ) Income tax expense (benefit) - - - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Loss from operations before income taxes $ ) $ ) $ ) $ ) Income tax expense (benefit) - - - ) Loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Quamtel, Inc. Consolidated Statements of Changes in Shareholders' Equity (Unaudited) Nine Months Ended September 30, 2010 Common Stock Additional Paid- Stock Accumulated Shares Amount in Capital Repurchase Deficit Total Balances as of December 31, 2009 $ $ $
